EXHIBIT 12 (b) RULE 30a-2(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Tri-Continental Corporation (the Registrant), do hereby certify, to such officers knowledge, that: The annual report on Form N-CSR of the Registrant for the fiscal year ended December 31, 2008 (the Form N-CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: March 9, 2009 /S/ PATRICK T. BANNIGAN Patrick T. Bannigan Chief Executive Officer Date: March 9, 2009 /S/ LAWRENCE P. VOGEL Lawrence P. Vogel Chief Financial Officer
